Order filed April 1, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00212-CV
                                   ____________

                  TCHEWAM LILY MUKWANGE, Appellant

                                         V.

                      PUBLIC STORAGE, INC., Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-45830

                                      ORDER

       This appeal is from a judgment signed March 7, 2014. Appellant filed a
notice of appeal and an affidavit of indigence on March 11, 2014. On March 13,
2014, this court, pursuant to Texas Rule of Appellate Procedure 20.1(d)(2) sent a
copy of appellant’s affidavit to the trial court clerk and court reporter and notified
them that a contest to the affidavit was due within 10 days of the date of this
court’s letter.
      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” Tex. R. App. P. 20.1(f).

      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.

      The official court reporter for the 234th District Court is directed to file the
reporter’s record, if any, within 30 days of the date of this order.

                                        PER CURIAM